Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing -FOR IMMEDIATE RELEASE- ELRON ANNOUNCES SPECIAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY 28, 2007 Tel Aviv, April 17, 2007 - Elron Electronic Industries Ltd. (NASDAQ & TASE: ELRN) today announced that it will hold a Special General Meeting of Shareholders at 3:00 pm, Israel time, on May 28, 2007, at the Companys offices at 3 Azrieli Center, the Triangle Building, 42 nd Floor, Tel Aviv, Israel. At the shareholders meeting, the shareholders will be asked to: 1. elect Ms. Tida Shamir, an External Director as defined in the Israel Companies Law, 1999, to the Board of Directors of the Company; 2. approve the terms and conditions of the employment of the Chairman of the Board of Directors, Mr. Arie Mientkavich; and 3. approve the grant of 30,000 options to purchase Ordinary Shares of the Company to Mr. Assaf Topaz, an officer of the Company, who may be deemed to be a Controlling Person. Shareholders on record at the close of business on April 23, 2007 shall be entitled to notice of and to vote at, the shareholders meeting. The Company expects to mail a detailed notice and proxy statement to the shareholders on or about April 27, 2007. The detailed notice and proxy statement will also be made available at no charge on the U.S. Security and Exchange Commissions website at http://www.sec.gov and on the Israel Securities Authoritys website at http://www.magna.isa.gov.il. Elron Electronic Industries Ltd., a member of the IDB Holding group, is a leading Israel-based technology holding company directly involved in the long-term performance of its group companies. Elron identifies potential technologies, creates strategic partnerships, secures financing, and recruits senior management teams. Elrons group companies currently comprise a diverse range of publicly-traded and privately held companies primarily in the fields of medical devices, information & communications technology, semiconductors and clean technology. For further information, please visit www.elron.com Company Contact: Rinat Remler Elron Electronic Industries Ltd. Tel. 972-3-6075555 rinat@elron.net (Any statements in this press release that may be considered forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially. Actual results may differ from such forward-looking statements due to the risk factors discussed in periodic reports filed by the Company with the Securities and Exchange Commission, which the Company urges investors to consider.) April 24, 2007 Dear Shareholder, You are cordially invited to attend a Special General Meeting of Shareholders of Elron Electronic Industries Ltd. (the  Company ) to be held at 3:00 pm., Israel time, on May 28, 2007, at the Companys offices at 3 Azrieli Center, the Triangle Building, 42nd Floor, Tel-Aviv, Israel. At this meeting you will be asked: (1) to elect Ms. Tida Shamir an External Director, as defined in the Israel Companies Law, 1999, to the Board of Directors of the Company; (2) to approve the terms and conditions of the employment of the Chairman of the Board of Directors, Mr. Arie Mientkavich; and (3) to approve the grant of 30,000 options to purchase Ordinary Shares of the Company to Mr. Assaf Topaz, an officer of the Company, who may be deemed to be a Controlling Person. For the reasons set forth in the accompanying Proxy Statement, the Board of Directors unanimously recommends that you vote FOR the resolutions specified on the enclosed form of proxy. We look forward to greeting those shareholders present at the meeting personally; however, whether or not you plan to be with us at the meeting, it is important that your shares be represented.
